Name: Commission Regulation (EC) No 740/2000 of 7 April 2000 granting a temporary derogation from Regulations (EC) No 1371/95 and (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectors
 Type: Regulation
 Subject Matter: foodstuff;  European Union law;  animal product;  tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R0740Commission Regulation (EC) No 740/2000 of 7 April 2000 granting a temporary derogation from Regulations (EC) No 1371/95 and (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectors Official Journal L 087 , 08/04/2000 P. 0019 - 0019Commission Regulation (EC) No 740/2000of 7 April 2000granting a temporary derogation from Regulations (EC) No 1371/95 and (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 1516/96(2), and in particular Articles 3(2) and 8(13) and 15 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(3), as last amended by Commission Regulation (EC) No 2916/95(4), and in particular Articles 3(2) and 8(12) and 15 thereof,Whereas:(1) Article 3(3) of Commission Regulation (EC) No 1371/95(5), as last amended by Regulation (EC) No 2336/1999(6), and (EC) No 1372/95(7), as last amended by Regulation (EC) No 2337/1999(8), provides that export licences are to be issued on the Wednesday following the week in which the licence applications are lodged provided that no specific action has been taken by the Commission in the meantime.(2) Because of the public holidays in 2000 and the irregular publication of the Official Journal of the European Communities during those holidays, the period for reflection will be too brief to guarantee proper administration of the market. It should therefore be extended temporarily.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1By derogation from Article 3(3) of Regulations (EC) No 1371/95 and (EC) No 1372/95, licences for which applications are lodged during the periods specified below shall be issued on the corresponding dates provided that no specific action as indicated in paragraph 4 of that Article has been taken prior to those dates:- from 17 to 21 April 2000, to be issued on 27 April 2000,- from 24 to 28 April 2000, to be issued on 4 May 2000,- from 1 to 5 May 2000, to be issued on 12 May 2000,- from 5 to 9 June 2000, to be issued on 15 June 2000,- from 7 to 11 August 2000, to be issued on 18 August 2000,- from 18 to 22 December 2000, to be issued on 29 December 2000,- from 25 to 29 December 2000, to be issued on 5 January 2001.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 189, 30.7.1996, p. 99.(3) OJ L 282, 1.11.1975, p. 77.(4) OJ L 305, 19.12.1995, p. 49.(5) OJ L 133, 17.6.1995, p. 16.(6) OJ L 281, 4.11.1999, p. 16.(7) OJ L 133, 17.6.1995, p. 26.(8) OJ L 281, 4.11.1999, p. 21.